            Case 5:19-cv-02392-JP Document 22 Filed 09/29/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOAN ANNE DELONG                               :                  CIVIL ACTION
                                               :
                 v.                            :
                                               :
ANDREW M. SAUL, Commissioner                   :
of Social Security                             :                  NO. 19-2392

                                            ORDER

       AND NOW, this 29th day of September, 2020, upon consideration of Plaintiff’s Request

for Review of the adverse decision of the Commissioner of Social Security (Docket No. 2), all

documents filed in connection therewith, the Report and Recommendation of United States

Magistrate Judge Carol Sandra Moore Wells (Docket No. 17), Plaintiff’s Objections thereto

(Docket No. 18), and Defendant’s Response to the Objections, IT IS HEREBY ORDERED as

follows:

       1.      Plaintiff’s Objections to the Report and Recommendation are OVERRULED;

       2.      The Report and Recommendation is APPROVED and ADOPTED;

       3.      The Plaintiff’s Request for Review of the adverse decision of the Commissioner of

               Social Security is DENIED;

       4.      JUDGMENT IS ENTERED in favor of the Defendant; and

       5.      The Clerk of Court shall CLOSE this case.



                                                   BY THE COURT:

                                                   /s/ John R. Padova

                                                   ______________________
                                                   John R. Padova, J.
